PER CURIAM.
The appellant, Derrick R. Williams, challenges the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We find merit only in his contention that his consecutive habitual felony offender sentences are illegal under Hale v. State, 630 So.2d 521 (Fla.1993), cert. denied, — U.S. -, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994), and State v. Callaway, 658 So.2d 983 (Fla.1995). The trial court denied relief to Williams on this claim without attaching any records to refute the allegation.
We reverse and remand for a determination of whether Williams’ sentences were imposed in violation of the prohibition against stacking habitual offender sentences for multiple offenses occurring during a single criminal episode. See Willis v. State, 640 So.2d 220 (Fla. 2d DCA 1994).
Affirmed in part, reversed in part, and remanded for further proceedings.
THREADGILL, C.J., and FULMER and QUINCE, JJ., concur.